Judgment, in so far as it adjudges that Annie M. Williams has a dower interest in one-fourth of the real property described in the complaint, reversed, and it is adjudged that said Annie *889M. Williams has a dower interest in one-half of said real property; and as so modified the judgment is affirmed, without costs of this appeal to either party. Findings of fact Nos. 2, 4, 5 and 6 are disapproved and reversed and new findings made. New findings, if not agreed upon, to be settled before Hubbs, P. J., on two days’ notice. All concur.